By the Court.

Benning, J.
delivering the opinion.
In 1845, the General Assembly passed an act in the'following words: “ That from and after the passage of this act, all journeymen mechanics and day laborers shall be exempt from the process and liabilities of garnishment, on their daily, weekly, or monthly wages, whether in the hands of employees or others.” Cobb Dig. 88.
On the 4th of March, 1856, the General Assembly passed *626a general act relating to attachments and garnishments, of which act, the 55th section is in the following words:
“That all Acts and parts of Acts upon the subject of attack-merits and garnishments, be and the same are, hereby, repealed.” Acts of 1855-58, 38.
In the present case, the Court below held, that this section repealed the former Act. Was that decision right ?
We think not.
On the 5th of March 1856, the next day after the date, of the Act containing the repealing section aforesaid, the General Assembly passed an Act of which, the first section is in. the following words:
“ That in all cases hereafter, where any y?, fa., or attachment shall be issued from any of the Courts of this State, the defendant or defendants in saidfi.fa., shall be authorized to present to the levying officer, a schedule of such property as may be exempt from levy and sale, and upon failure of the defendant to do so, then the wife of defendant, or any of the children, or any one who shall appear as the next friend of said wife, or child, or children, shall be authorized to do so, provided, that said next friend shall give notice, under oath, that the same is done in good faith; and when this shall be done, if the levying officer shall levy and sell said property, he shall be liable to be sued for trespass.” Id. 232.
This is an Act in aid of the exemption Acts; the passage of it shows, therefore, that the legislature must have considered those Acts as still in force, notwithstanding the passage of the said repealing law on the day previous. The passage of the Act may, therefore, be taken as showing, that the-words “Acts and parts of Acts upon the subject of attachments and garnishments,” contained in the repealing law of the day previous, were intended by the Legislature, not to include the Acts exempting certain property of certain classes of persons from their debts, (which is exempting it from all legal process whether by attachment, garnishment, or f. fa.) The two laws were passed by the same legislature, and with the in*627ieTval of but a single day, between the passage of the one, and the passage of the other.
Courts must construe the words of a law, in the sense in which the words are used by the Legislature, even should such a construction do violence to the words.
But would construing these repealing words, as, not extending to the exempting laws, be, of necessity, doing violence to the words? In short, is the “ subject” of the said Act of 1845, (one of the exempting laws,) “garnishments;” or is it not lather exemption ? The object of the Legislature in passing that Act, was to exempt “ wages,” in the cases to which the Act refers, from the debts of the laborer or mechanic; the means taken, was merely to relieve the wages from liability to garnishment — they as a debt, not being liable to be reached by any other process. And, certainly, what the legislator, in making a law has for his end, may, with as much propriety, as what he takes for his means, if not with more, be called the “ subject” of that law.
There is then as much reason to say, that, exemption from debt was the “subject” of the Act of 1845, as there is to say, that garnishment was the subject of the Act; is there not more?
Holding, therefore, that words which say, they repeal all Acts on the “subject” of garnishment, do not repeal this Act of 1845, is not by any means, of necessity, doing violence to the words. As well might we say, that holding that the words do, repeal that Act is, of necessity, doing violence to the -words! In effect, the Act is one which makes the wages to which it refers, exempt from debt, not merely from one mode of collecting a debt.
We think, then, that the Court below erred in holding that the Act was repealed, by the repealing section of the general attachment Act of 1856.
Judgment reversed..